UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7134


CARLOS R. MAYBERRY,

                  Plaintiff - Appellant,

             v.

CHARVETTE HENSON-BECKETT, Assistant Warden; PENNY L. CULLY,
Librarian; ROBERT KOPPEL, Warden; GARY MAYBERRY; CARLTON
APPLEWHITE;   MARTIN    O’MALLEY;   TECHNOLOGY   DEVELOPMENT
CORPORATION; MARY L. LIVERS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-01113-RDB)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos R. Mayberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos R. Mayberry appeals the district court’s order

dismissing without prejudice Mayberry’s complaint filed pursuant

to 42 U.S.C. § 1983 (2000).           Because Mayberry may resubmit his

complaint     as   amended   to   cure     the    defects    identified      by   the

district court, the dismissal order is not appealable.                     See Chao

v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005);

Domino Sugar       Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,   1066-67    (4th   Cir.    1993).         Accordingly,   we    dismiss     the

appeal.       Mayberry’s motions for extension and for injunctive

relief are denied.        We dispense with oral argument because the

facts   and    legal   contentions    are    adequately       presented      in   the

materials     before   the   court   and     argument       would    not    aid   the

decisional process.

                                                                           DISMISSED




                                         2